Case: 21-11253     Document: 00516511633          Page: 1    Date Filed: 10/18/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                   No. 21-11253
                                                                            FILED
                                                                     October 18, 2022
   Theodore Streater,                                                  Lyle W. Cayce
                                                                            Clerk
                                                            Plaintiff—Appellant,

                                       versus

   Lorie Davis; Unknown Miller, Captain; Unknown Flores,
   Officer; Unknown Harris; Unknown Earnest, Chaplain;
   Unknown Reimer; Unknown Rebber; K. Vasquez, Sergeant;
   Unknown Aynes, Lieutenant; Anthony Cobb; Unknown
   Telford Employees; FNU LNU-269, One Unknown Classification
   Officer,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:19-CV-263


   Before Elrod, Graves, and Ho, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11253       Document: 00516511633            Page: 2     Date Filed: 10/18/2022




                                       No. 21-11253


          Theodore Streater, Texas prisoner # 1430922, seeks to proceed in
   forma pauperis (IFP) on appeal from the district court’s dismissal of his civil
   rights complaint filed pursuant to 42 U.S.C. § 1983 for failure to state a claim.
          Pursuant to the Federal Rules of Appellate Procedure, this court may
   entertain a motion to proceed IFP when the litigant has been denied leave to
   proceed IFP by the district court. Fed. R. App. P. 24(a)(5). By moving
   for IFP status, Streater is challenging the district court’s denial of leave to
   proceed IFP on appeal. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
   To proceed IFP, the litigant must demonstrate both financial eligibility and a
   nonfrivolous issue for appeal. See Carson v. Polley, 689 F.2d 562, 586 (5th
   Cir. 1982). An appeal presents nonfrivolous issues when it raises legal points
   that are arguable on the merits. Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983). If the appeal is frivolous, we may dismiss it sua sponte. 5th Cir. R.
   42.2; see Baugh, 117 F.3d at 202 & n.24.
          Dismissals under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1) for
   failure to state a claim are reviewed in the same way as dismissals under
   Federal Rule of Civil Procedure 12(b)(6). Legate v. Livingston, 822 F.3d 207,
   209-10 (5th Cir. 2016). A complaint fails to state a claim on which relief may
   be granted when it does not “contain sufficient factual matter, accepted as
   true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
   570 (2007)). A claim has facial plausibility when the plaintiff pleads factual
   content that allows the court to draw the reasonable inference that the
   defendant is liable for the misconduct alleged. Id.
          To succeed on a retaliation claim, a prisoner must establish “(1) a
   specific constitutional right, (2) the defendant’s intent to retaliate against the
   prisoner for his or her exercise of that right, (3) a retaliatory adverse act, and
   (4) causation.” McDonald v. Steward, 132 F.3d 225, 231 (5th Cir. 1998).




                                            2
Case: 21-11253      Document: 00516511633            Page: 3    Date Filed: 10/18/2022




                                      No. 21-11253


   While Streater claims that he was transferred from one prison unit to another
   in retaliation for filing a lawsuit, he has failed to allege causation (a) because
   he failed to allege facts to allow the inference that he was transferred because
   of his lawsuit and (b) because his transfer occurred four years after he filed
   his lawsuit and more than one year after he successfully appealed the district
   court’s dismissal of said lawsuit. Moreover, there are insufficient factual
   allegations in the complaint to allow the court to draw the inference that he
   was transferred because of a pretextual heat related condition. Accordingly,
   Streater does not have a non-frivolous argument that the district court erred
   in dismissing his retaliation claim. See id.; Howard v. King, 707 F.2d at 220.
          To show deliberate indifference, a prisoner must show that the prison
   official was aware that the inmate faced “a substantial risk of serious harm
   and disregard[ed] that risk by failing to take reasonable measures to abate it.”
   Farmer v. Brennan, 511 U.S. 825, 847 (1994). While Streater alleges that
   medical staff member Anthony Cubb was deliberately indifferent to his
   serious medical needs when his medical restrictions were removed without
   an examination, he has failed to allege facts that, if true, would establish that
   Cubb acted with more than mere negligence. See Iqbal, 556 U.S. at 678.
   Negligence does not constitute deliberate indifference. See Davis v. Lumpkin,
   35 F.4th 958, 963 (5th Cir. 2022). Moreover, he failed to state a claim against
   Classification Supervisor Harris because supervisory officials are not liable
   for the actions of subordinates. See Thompson v. Steele, 709 F.2d 381, 382 (5th
   Cir. 1983). Accordingly, Streater does not have a non-frivolous argument
   that the district court erred in dismissing his deliberate-indifference claim.
   See Howard, 707 F.2d at 220.
          Because Streater has not demonstrated a nonfrivolous issue for
   appeal, the IFP motion is DENIED and the appeal is DISMISSED as
   frivolous. See Fed. R. App. P. 24(a); 5th Cir. R. 42.2.




                                           3